Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-47 have been examined.

Priority
Acknowledgment is made of applicant's claim for priority based on the provisional U.S. Application No. 62/843,908, filed May 6, 2019. 

Information Disclosure Statement
The examiner reviewed IDS document(s) on 7/14/20 and 9/24/20, carefully considering the art cited within the document(s).

Claim Objections
Claims 26-29 and 31-36 are objected to because the claims refer to a second set but the claims nor the claims that they depend on recite “a first set”.  Clearly, in light of the specification and the claims 1, 9 and 17, the set of data refers to the biometric data and the second set is the data representing the biometric data that is compared with the enrolled biometric data.  
However, for the clarity of the claims the examiner suggests to change the biometric data that is not preceded with the term “set” with the term “first”, e.g. “receiving a first set of biometric data”.
Note that claims 25-27 and 37-39 are substantially similar to claims 1, 9 and 17, but they add/articulate the necessity of registering/enrolling biometric data before (which would be a first set) any subsequent biometric data (which would be “a second set”) could be validated.    

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 25-36 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim(s) 25-36 are directed towards computer readable media and the specification does not limit the invention to only statutory embodiment of the term, while an ordinary artisan would readably recognize that the broad term “computer readable media” encompasses waves/signals, for example.
 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-36 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claim language (e.g. claim 1, 9 and 17) requires a computing device configured to receive user input specifying biometric data, which triggers the authentication process by encrypting the specified biometric data, which is verified by a server.  However, does not teach how the user input specifies the biometric data.  The closest citation found in the specification merely suggests that the user input is user’s desired biometric data but it is just an input not an input specifying biometric data. This lack of written description raises the issue of clarity as noted in the 35 U.S.C. 112(b) rejection below.
Furthermore, claims 25 requires “causing the user to be enrolled by persistently storing the encryption result”.  However, according to the specification the encryption result is the result of the enrollment.  Thus, it appears that the claim language attempts to claim embodiment that is not described in the specification.

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-47 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claim language (e.g. claim 1, 9 and 17) requires a computing device configured to receive user input specifying biometric data, which triggers the authentication process by encrypting the specified biometric data, which is verified by a server.  However, does not teach how the user input specifies the biometric data. Thus, it is not clear whether there are some essential elements/steps missing in the claims (how the input result in selecting a particular biometric data to be verified), whether applicant relies on some inherent properties of the device (e.g. placing a finger on a fingerprint devices specifies that the fingerprint of the user is provided or whether there simply is an “awkward” construction of the “device configured to receive input of user biometric data” limitation.
Furthermore, claims 37-47 use the phrase “such that”.  Not only such phrase questions whether the limitation following the phrase should be treated as required limitation or merely the “intended use” of that elements but also, in case where applicant required to satisfy the limitations, the claims do not clearly identify connection between elements or the functional language that would clearly indicate the desired outcome. 
For example, claim 37, does not recite essential elements/steps of the subject matter that applicant attempt to patent but instead applicant attempts to define the intended use of the claimed verification data structure: “such that contents of the data structure …”.  Note that cited information is not even clearly connected, e.g. the authentication result does not have to be related to the biometric data. As such, it is not even clear what are the metes and bounds of the claim.  In the broadest reasonable interpretation, a skilled in the art would readily appreciate that any network with at least one computing device with the homomorphically-encrypted biometric data and the same or additional computing device performing any kind of authentication could reasonably satisfy the claims: not only various interpretation of the computing device could read on information indicating a user but also a skilled in the art would appreciate that as cited in the claim, the biometric data would not have to be involved in the authentication process to have a “useable” output.
Furthermore, claims 25 requires “causing the user to be enrolled by persistently storing the encryption result”.  However, according to the specification the encryption result is the result of the enrollment.  Thus, it is not clear whether there is a typographical error, whether “the result” (which lacks the antecedent basis) should be interpreted differently than the term specifically discussed in the specification, or whether applicant indeed attempts to claim enrollment of the user by persistently storing the encryption result, which clearly would fail to include essential steps/element.
For the purpose of the initial examination the limitation is treated as best understood but applicant claims should be presented in unambiguous fashion, clearly articulating the metes and bounds of the subject matter that applicant seeks to patent.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 9, 17, 25-27 and 37-39, is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Sakemi (USPUB 20170104752).
Sakemi that is a template that is a ciphertext of a feature vector in which a feature of biometric information on a specific person encrypted into homomorphic ciphertext with a public key.  Thereafter, when user authentication is conducted, a feature vector generated based on biometric information on a user and the template while the encryption data being unchanged is used in user authentication, para 21-22, for example.
As per claim 1, Sakemi teaches a system for identifying a user, the system (Fig. 7) comprising: a server storing biometric data, the stored biometric data being usable to identify a user of a computing device, the stored biometric data having been homomorphically encrypted (templet, which is a ciphertext of a feature vector in which a feature of biometric information on a specific person encrypted into homomorphic ciphertext with a public key is registered to the server, para 21-22, 86, 126, etc.); a computing device configured to receive user input specifying biometric data, the computing device being further configured to: homomorphically encrypt the specified biometric data (read biometric information, converting it into a feature vector and encrypted with the public key, para 86-88, 125-126, etc.); and transmit the homomorphically-encrypted biometric data to a server (the homomorphic encryption vector transmitted to the server 200, para 88, 127, etc.), the server being further configured to generate an authentication result based on determining whether the specified biometric data and the stored biometric data identify the same user (the server uses the received monomorphic encryption vector and the stored template to determine success of failure and provides the authentication result to the terminal device, para 128, 132, etc.).
As per claims 9, 17, 25-27 and 37-39, a skilled in the art would readily appreciate that computing devices offer their functionality by using processor executing instructions stored on computing media and, additionally Sakemi teaches the specified biometric data being encrypted using a public key and the user enrolment (para 21, 86-88, 125-126, etc.) while the data containing values of the cited information satisfies the claimed data structure.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with  35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.  See generally MPEP § 706.02(l)(1) and § 706.02(l)(2).  

Claim(s) 2, 10, 18, 27 and 41, is/are rejected under 35 U.S.C. 103 unpatentable over Sakemi in view of Akula (USPUB 20120210413).
Sakemi teaches generate an authentication result as discussed above. 
Sakemi does not teach encrypting the authentication result and transmit the encrypted authentication result to the computing device.  However, such solution would have been old and well known in the art of authentication before the effective filling date of the invention as illustrated by Akula (para 43, encrypted form of information from authentication server in form of a cookie upon successful authentication returned to the user device, para 43) offering the benefit of network communication, efficiency and security.
Claim(s) 3, 11, 19, 29 and 42, is/are rejected under 35 U.S.C. 103 unpatentable over Sakemi in view of Lin (USPUB 20200162455).
Sakemi teaches generating the specific biometric data that is then encrypted as discussed above.
Sakemi does not teach the biometric data being obfuscated. However, obfuscating (e.g. hashing) the biometric data would have been routinely utilized in the art before the effective filling date of the invention as illustrated by Lin (generating a hash of the biometric features that is then encrypted for the purpose of the authentication, para 10, 42, claim 12, etc.), while motivating a skilled in the art to add such solution given the benefit of increased security.
Claim(s) 4, 12, 20, 32, 43, is/are rejected under 35 U.S.C. 103 unpatentable over Sakemi in view of Das (USPUB 20160180068) or, in alternative Damousis, (Damousis et al., “Four Machine Learning Algorithms for Biometrics Fusion: A Comparative Study”, Applied Computational Intelligence and Soft Computing, Volume 2012 |Article ID 242401, 10/11).
Sakemi teaches comparing the user input biometric data and the stored biometric data.  
Sakemi does not, but in the related art Das (see machine-learning algorithm to determine classification rules, based on the login pattern, applied by the computing device to determine whether to allow the user access to the computing device in biometric authentication) or, in alternative, Damousis (see different machine learning models utilized in biometric authentication) suggests such solution.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include known solution such as use a machine learning model taught by Sakemi/Damousis into Sakemi’s invention given the predictable benefit of effective data comparison.
Claim(s) 5, 13, 21, 33, 44, is/are rejected under 35 U.S.C. 103 unpatentable over Sakemi in view of Das/Damousis, and further in view of Chakraborty (Chakraborty et al., “Impact of Data Pruning on Machine Learning Algorithm Performance”, Cornell University, arXiv:1901.10539, 1/19).
Sakemi as modified teaches comparing the user input biometric data and the stored biometric data with the use of the machine learning model as discussed above.
Sakemi as modified does not, but in related art Chakraborty suggests pruning the machine learning model before using the machine learning model (removing unrequired data, data imputation, standardizing or normalizing the feature ranges completed in preprocessing step).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include known solution as taught by Chakraborty into Sakemi as modified invention given the benefit of efficiency.
Claim(s) 6, 14, 22, 34, 45, is/are rejected under 35 U.S.C. 103 unpatentable over Sakemi in view of Das/Damousis, and further in view of Wubbels (USPN 10599984).
Sakemi as modified teaches using of the machine learning model as discussed above.
Sakemi as modified does not, but in related art teaches use knowledge distillation techniques to train the machine learning model (col. 52-59).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include Wubbels’ teaching into Sakemi as modified invention given the benefit of improving the performance.
Claim(s) 7, 15, 23, 35, 46, is/are rejected under 35 U.S.C. 103 unpatentable over Sakemi in view of Das/Damousis, and further in view of Ray (USPUB 20190206090).
Sakemi as modified teaches comparing the user input biometric data and the stored biometric data with the use of the machine learning model as discussed above.
Sakemi as modified does not, but in related art Ray teaches compressing the machine learning model before using the machine learning model (see para 271). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include Sakemi’s teaching into Sakemi’s as modified invention given the benefit of efficiency.

Conclusion

The limitations of claims 8, 24, 36 and 47 overcame the art of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Poltorak whose telephone number is (571) 272-3840.  The examiner can normally be reached Monday through Thursday from 9:00 a.m. to 5:00 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PIOTR POLTORAK/Primary Examiner, Art Unit 2433